Case 1:17-cv-24469-CMA Document 27 Entered on FLSD Docket 10/02/2018 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-24469-CIV-ALTONAGA/Goodman

  ELIZABETH MCKENZIE,

          Plaintiff,
  vs.

  STEINER TRANSOCEAN, LTD.,

        Defendant.
  _____________________________/


                                RE-NOTICE OF MEDIATION
                                          (change of date)

  YOU ARE HEREBY NOTIFIED that a Mediation Conference shall be held as follows:

  DATE:                October 25, 2018


  TIME:                10:00 AM


  HOURS RESERVED: as needed


  LOCATION:            2650 Biscayne Blvd. Suite 2650
                       Miami, FL 33137
                       305.576.1300
                       (Law office conference rooms of Simon Schindler & Sandberg
                       Free parking is available in the lot two doors down (west) of the law firm
                       building on the same side of 26th Terrace)



  MEDIATOR:            Anne Bloom, Esq.
                       Florida Supreme Court Certified and Federal Circuit Civil Mediator

  FEES:                $400.00 per hour
                       Payment due upon conclusion of the Mediation (See attached p. 2)


  SUMMARY:             A summary of the case should be sent to the Mediator at least three (3)
                       days prior to the scheduled conference by email or fax.
Case 1:17-cv-24469-CMA Document 27 Entered on FLSD Docket 10/02/2018 Page 2 of 2



  The client or representative with full authority to settle, other than counsel, should be present at
  the mediation conference. All proceedings of the mediation shall be confidential and are privileged
  in all respects as provided under federal law and Florida Statutes Section 44.405. It is further
  acknowledged that the mediator is neutral and may not provide legal service, representation or
  legal advice to participants of the mediation conference.

  For each case scheduled for mediation, $195.00 per party shall be added to the mediator’s time as
  an administrative fee. The minimum charge for a mediation conference is two (2) hours. In the
  event of cancellation with less than 3 business days notice, the minimum will be charged.
  Preparation time, if needed, shall be charged at the stated hourly rate.

  In the event a dispute arises between the parties or over the Mediator’s fee, requiring the mediator
  to take further action to pursue collection, to file Court papers or attend a Court Proceeding,
  mediator shall be entitled to recover from the parties and their counsel, jointly and severally, fees
  at the hourly rate of $400.00.

  Unless counsel arranges with the undersigned for his/her client to pre-pay their entire
  portion of the mediation fee, counsel acts as the disclosed principal for purposes of the
  mediator’s fees herein and counsel and the parties agree that their acquiescence to the
  mediation conference shall make them jointly and severally responsible for their respective
  portion of the mediator’s fee. Interest at the highest rate allowable by law will be charged
  to all invoices ten (10) days past due and over.


         I HEREBY CERTIFY that a true and correct copy of the foregoing notice has been e-filed
  on October 2, 2018.

                                                   By: ___/s/ Anne Bloom _____________
                                                       Anne Bloom, Esq.
                                                       Florida Bar No. 379298 CFR# 9592
                                                       abloom@bloom-mediation.com
                                                       www.bloom-mediation.com

                                                        Bloom Mediation
                                                        151 N. Nob Hill Road, Suite 208
                                                        Fort Lauderdale, FL. 33324
                                                        Telephone: 954-303-8325
                                                        Facsimile: 954-862-5968

  Counsel:
  Carmen Y. Cartaya, Esq.
  Paul Hoffman, Esq.




                                                   2
